DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2020 has been entered.

Previous Rejections
Applicants' arguments, filed 31 August 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dong et al. (US Patent Application Publication 2017/0128346).
Dong et al. discloses durable dental film-forming compositions including an acrylate/octylacrylamide copolymer, an adhesive, and an orally acceptable solvent (abstract & claim 1).  While the inventive compositions disclosed by Dong et al. are outside the scope of the instant claims (as adhesives are stated to not be present), the comparative example in Table 1 has the specific acrylate/octylacrylamide copolymer sold under the trade name Dermacryl 79, the whitening agent TiO2, and the solvent ethanol.  This example thus anticipates the ingredients in the composition recited by instant claims 17 and 18.
Instant claim 17 further recites that the film forming composition is for preventing stains and increasing shine and gloss of teeth.  Dong et al. does not state this specific use for the disclosed film forming composition.  However, the instant claim 17 is drawn to a composition, and the body .  

Claims 1-3, 5, 8-9, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dong ‘247 (US Patent Application Publication 2018/0193247).
Dong ‘247 discloses tooth whitening compositions comprising a hydrophobic copolymer, a whitening agent, and a solvent (abstract).  An example disclosed has 15 wt% of the acrylate/octylacrylamide copolymer sold under the trade name Dermacryl 79 as the hydrophobic copolymer, hydrogen peroxide as the whitener, and ethanol as the solvent (example 1), which is useful for preparing a film on teeth (example 3).  Dong ‘247 also suggests the further inclusion of a fluoride salt (paragraph [60]).
Instant claim 1 further recites that the film forming composition is for preventing stains and increasing shine and gloss of teeth.  Dong ‘247 does not state this specific use for the disclosed film forming composition.  However, the instant claim 1 is drawn to a composition, and the body of the claim recites a structurally complete invention.  Furthermore, the intended use does not appear to result in a structural difference between the instantly recited invention and the composition disclosed by Dong et al.  As such, the preamble is not considered to further limit the claim and only states only an intended use.  See MPEP 2111.02(II).  This example reads upon the composition recited by instant claims 1-3, 5, 8-9, 13, and 16-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8-9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. (US Patent Application Publication 2014/0242001) in view of Prencipe et al. (US Patent Application Publication 2017/0049671).
Pillai et al. discloses dental film-forming compositions comprising an acrylate/octylacrylamide copolymer, an alkyl cellulose ether, a solvent, and optionally whitening and/or active agents (abstract).  Examples include the acrylate/octylacrylamide copolymer sold under the trade name Dermacryl 79 as the copolymer, titanium dioxide as the whitener, and ethanol as the solvent (formulations in example 2).  Pillai et al. also suggests the further inclusion of fluoride salts as well (paragraph [7]).
Instant claim 1 further recites that the film forming composition is for preventing stains and increasing shine and gloss of teeth.  Pillai et al. does not state this specific use for the disclosed film forming composition.  However, the instant claim 1 is drawn to a composition, and the body of the claim recites a structurally complete invention.  Furthermore, the intended use does not appear to result in a structural difference between the instantly recited invention and the composition disclosed by Pillai et al.  As such, the preamble is not considered to further limit the claim and only states only an intended use.  See MPEP 2111.02(II).  

Prencipe et al. discloses oral care compositions, and teaches that useful antibacterial agents for such compositions include chlorite salts (paragraph [81] and claim 12).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used a hypochlorite salt in the composition taught by Pillai et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Instant claim 16 recites a further limitation to the amount of the amount of the acrylate/octylacrylamide copolymer.  The examples disclosed by Pillai et al. do not necessarily have this polymer present in amounts which read upon the instantly recited range (the amounts are in terms of the volume of the ethanol).  However, Pillai et al. discloses that the copolymer can be present in from 10 to 30 wt% (claim 10), a range which overlaps the instantly recited range.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-9, 13, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 19-23 of copending Application No. 16/161,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a different intended use than the instant claims.  However, the ingredients instantly recited are recited by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 18-22 of copending Application No. 16/161,162 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a different intended use than the instant claims.  However, the ingredients instantly recited are recited by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant argues that the anticipation rejection over Dong ‘247 is overcome, as this reference is disqualified as prior art.  Specifically, the Applicant states that Rong Dong is a joint inventor on the present application and an inventor on the prior publication (which was commonly owned).  The Examiner acknowledges the argument, but is not persuaded.  The prior publication 
With respect to the rejection of Pillai et al. in view of Prencipe et al., the Applicant argues that the rejection is not proper as Prencipe et al. does not establish with a reasonable expectation of success that one could use such a whitening agent in the composition disclosed by Pillai et al.  The Examiner acknowledges this argument, but does not consider it persuasive, as Prencipe et al. teaches the agent is useful as is (does not qualify that to work it needs more to be successful).  And both the formulations disclosed by Prencipe et al. and Pillai et al. are applied orally to achieve whitening, and thus it would appear reasonable to expect that the whitening agent taught by Prencipe et al. would work.
And the Applicant, with respect to the provisional double patenting rejections, requests they be held in abeyance until the Office determines there is allowable subject matter pending in this application.  The Examiner acknowledges the arguments presented, but does not consider them persuasive.  This rejections are still considered proper, and are thus maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612